Title: From George Washington to Timothy Pickering, 30 October 1797
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 30th Octr 1797.

Your favors of the 30th of August and 8th of September have remained unacknowledged, because I had nothing to communicate that could compensate for the loss of a moment of your time; which I know is too much occupied in matters of business to be interrupted by unimportant letters.
Having received the enclosed letter by the Ganges, in the twilight, and attending to the first part of the Superscription only, I broke the Seal before I discovered that it was of a public nature. And the direction of the Spanish letter being somewhat equivocal, I send it also; as well for that reason as because I could not read it after it was opened; both to be disposed as you shall see fit.
I thank you for sending me your answer to the very improper letter of Mr de Yrujo, who merited less respectful treatment. The Copying Press came safe, but does not work well; whether for want of more Springs I am unable to determine. Having a small one (which used to be getting out of order frequently, but at present does tolerably well) I do not use it at all. Should the smaller one fail, I will send the other, and ask you to have its defects rectified.
From the last Philadelphia Reports respecting the Yellow fever, it is to be hoped that that dreadful malady has ceased, and the

distressed Inhabitant are returning to their long forsaken homes. I wish it devoutly, on public as well as private considerations, for an equivocal state of that disorder would place the President in an embarrassing situation. With very great esteem & regard I remain—Dear Sir Yr obedt & affecte

Go: Washington

